PER CURIAM.
This suit involves the claim of petitioners Higgins and Eddings to an undivided one-half interest in real estate, the breach of a lease contract by which Higgins was the lessee on the real estate, a request for an accounting and damages, and a partition. Trial was to a jury which found, among other things, that respondent Triangle Distributing Company, Inc. was in peaceable and adverse possession of the land in question under title or color of title for a period of three years. The trial court rendered judgment vesting the title and possession in the real estate to Triangle Distributing Company, Inc. The Court of Civil Appeals reversed and remanded because Triangle Distributing Company’s legal title alone was not sufficient to support the three-year statute of limitations. 602 S.W.2d 353.
The application for writ of error is refused, no reversible error. This action is not to be construed as approving the language of the Court of Civil Appeals that Winston Black, by stating that he would repurchase Higgins and Eddings’ interest in the disputed property had repudiated their claim of joint ownership, and that Triangle Distributing Company was thereafter holding adversely.